—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered April 11, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
The court’s Sandoval ruling, permitting the prosecutor to impeach defendant’s credibility with his five felony convictions, without identifying the crimes or eliciting any other information about these convictions except their dates, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
Defendant’s claim that the court’s alleged interjections into the trial demonstrated that the trial was conducted in a biased *129manner is unpreserved (People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court did not unduly interject itself, or conduct the trial in a biased manner, and that defendant has not established that these interventions, each of which occurred outside the jury’s presence, caused him any prejudice (see, People v Davis, 289 AD2d 134).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Nardelli, Saxe, Rosenberger and Marlow, JJ.